         Case 3:19-cv-00087-JAM Document 1 Filed 01/16/19 Page 1 of 10



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

EDWARD PRYOR,                                         Civil Action No.

                       Plaintiff,

       V.                                             COMPLAINT

CONNECTICUT MUNICIPAL ELECTRIC
ENERGY COOPERATIVE,
                                                      January 16, 2019
                       Defendant.



       Plaintiff Edward Pryor (“Mr. Pryor” or “Plaintiff’), by and through his undersigned

attorneys, for his complaint against the Connecticut Municipal Electric Energy Cooperative

(“CMEEC” or the “Defendanf’), states as follows:

                                        INTRODUCTION

        1.     This action arises out of Defendant CMEEC’s wrongful termination of Mr.

Pryor’s advancement of legal fees and expenses incurred in coimection with Mr. Pryor’s defense

of criminal charges pending in this District. After advancing the legal fees and expenses that Mr.

Pryor incurred in connection with the government’s investigation for five months as required by

its Bylaws and Connecticut law—during which time CMEEC had extensive knowledge of the

substanee of the investigation—CMEEC abruptly and improperly cut off Mr. Pryor’s

advancement after a grand jury returned an indictment against Mr. Pryor in November 2018.

       2.      CMEEC’s Bylaws clearly require it to advance all expenses, including attorneys’

fees, incurred by Mr. Pryor in connection with the criminal proceedings currently pending in this

District because the allegations in the indictment relate to Mr. Pryor’s conduct in his official

capacity as the Chief Financial Officer of CMEEC.
             Case 3:19-cv-00087-JAM Document 1 Filed 01/16/19 Page 2 of 10



        3.       During the government’s investigation, both Mr. Pryor and CMEEC maintained

that Mr. Pryor had not engaged in criminal wrongdoing.

        4.       Timely advancement of his legal fees and other expenses is critical and essential

for Mr. Pryor to defend himself effectively against the pending criminal charges he faces in this

District.

                                          THE PARTIES

        5.       Plaintiff Edward Pryor is an individual residing in Davidson, North Carolina and

who served as Defendant’s Chief Financial Officer (“CFO”) from in or about 2012 to in or about

early January 2019.

        6.       Defendant CMEEC is a Connecticut corporation with its principal place of

business in Norwich, Connecticut.

                                 JURISDICTION AND VENUE

        7.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a)(2)

because the parties are diverse and the amount in controversy exceeds $75,000, exclusive of

interest and costs.

        8.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) because

Defendant’s principal place of business is within the District of Connecticut.

                                    STATEMENT OE EACTS

A.      Relevant Background

        9.       CMEEC is a cooperative public corporation created under the laws of the State of

Connecticut to permit municipal electric utilities in Connecticut to join together for the purpose

of furnishing efficient, low cost and reliable electric power in the municipalities’ areas of

operation.


                                                  2
         Case 3:19-cv-00087-JAM Document 1 Filed 01/16/19 Page 3 of 10



       10.     CMEEC is managed by a board (the “Board”) made up of representatives from

each of its member towns. The CMEEC Board is responsible for the operational affairs and

business of CMEEC. The Board sets policy for CMEEC and performs other duties and

responsibilities as determined by applicable statutes and by the CMEEC Bylaws.

       11.     Mr. Pryor was never a member of CMEEC’s Board.

       12.      In or about November 2016, CMEEC became aware of an investigation (the

Investigation”) being conducted by the United States Attorney’s Office for the District of

Connecticut into certain trips to the Kentucky Derby and a resort in West Virginia allegedly

attended by, among others, certain members of CMEEC’s Board.

       13.     On or about November 8, 2018, the United States Attorney’s Office unsealed a

four-count indictment (the “Indictment”) charging Mr. Pryor as well as the company’s Chief

Executive Officer and three members of CMEEC’s Board with (i) the alleged theft of federal

funds, in violation of 18 U.S.C. § 666, and (ii) conspiracy, in violation of 18 U.S.C. § 371, in

connection with the Board trips to the Kentucky Derby and the West Virginia resort (the

 Criminal Case”).

       14.     The Indictment alleges that the alleged Board trips were not proper uses of

CMEEC’s funds and that, in allegedly organizing, approving, facilitating and participating in

these trips, the defendants in the Criminal Case conducted CMEEC’s affairs for their own

'personal, pecuniary and financial benefit.

       15.     These allegations are the same allegations that the government advised CMEEC it

was investigating during the period when CMEEC was advancing Mr. Pryor’s legal fees and

expenses in accordance with the company’s contractual and statutory obligations.




                                                 3
         Case 3:19-cv-00087-JAM Document 1 Filed 01/16/19 Page 4 of 10



        16.     The allegations and charges against Mr. Pryor in the Criminal Case relate to

conduct undertaken in his official capacity as CMEEC’s CFO.

        17.     Mr. Pryor has pleaded not guilty to the charges in the Indictment and intends to

vigorously defend against these charges.

B.      Mr. Pryor’s Right to Advancement Under CMEEC’s Bylaws

        18.     CMEEC is obligated under its Bylaws to indemnify its current and former

officers, employees and directors and to advance all expenses, including attorneys’ fees, incurred

by any former officer or employee of CMEEC in connection with any proceedings in which such

officer or employee is involved by reason of the fact that he or she served as an officer or

employee of CMEEC.

        19.     Section 6(b) of the CMEEC Bylaws, as amended on May 2, 2018 (the “Bylaws”),

provides, in relevant part:

               Each CMEEC employee shall be indemnified for all costs and expenses,
               including the right to receive in advance reasonable legal fees actually
               incurred by the employee in connection with the defense of any claim,
               action, suit, or proceeding in which they may be involved or to which
               they may be a party by reason of their being or having been such
               employee (a “Claim”), except in relation to matters as to which they shall
               be finally adjudged in such action, suit, or proceeding to be liable for
               willful or wanton negligence or misconduet in the performance of duty.

(emphasis added). A true and correct copy of the Bylaws is attached hereto as Exhibit A.

       20.      This provision of the Bylaws is supported by and enforceable under applieable

Conneetieut law, ineluding but not limited to the common law and Conn. Gen. Stat. §§ 33-773,

778 and/or 33-1122, 1124.

       21.      Other versions of CMEEC’s Bylaws similarly provide for indemnification of

officers, employees and direetors and, under applieable Connecticut law, advancement of legal

fees and expenses in connection with such indemnification.

                                                 4
            Case 3:19-cv-00087-JAM Document 1 Filed 01/16/19 Page 5 of 10



           22.   Mr. Pryor served as both an officer and an employee of CMEEC, as defined in the

CMEEC Bylaws, during the relevant period.

           23.   Accordingly, Mr. Pryor is entitled to the advancement of his legal fees and

expenses incurred in connection with the Criminal Case and his defense of the charges set forth

therein.

C.         CMEEC Advances Mr. Pryor’s Legal Expenses in Connection with the
           Investigation

           24.   Beginning in June 2018, Mr. Pryor engaged his own counsel in connection with

the Investigation with the express understanding that CMEEC would advance to Mr. Pryor the

cost of such representation.

           25.   In fact, on or about June 6, 2018, CMEEC required Mr. Pryor to sign an

Affirmation and Undertaking” prior to agreeing to advance his legal fees and expenses incurred

in conneetion with the Investigation.

           26.   Between June and October 2018, in accordance with its obligation under its

Bylaws and its express commitment to Mr. Pryor, CMEEC paid Mr. Pryor’s attorney’s fees

incurred in connection with the Investigation.

D.         CMEEC Cuts Off Mr. Pryor’s Advancement Without Explanation or Legal Basis

           27.   Following the Indictment, on November 9, 2018, Mr. Pryor’s counsel requested.

in writing, confirmation that CMEEC would continue advancing Mr. Pryor’s legal expenses in

connection with his defense of the charges in the Criminal Case.

           28.   CMEEC never responded to this request.

           29.   On November 16, 2018, Mr. Pryor’s counsel again requested, in writing.

confirmation that CMEEC would continue advancing Mr. Pryor’s legal expenses.

           30.   CMEEC ignored this request as well.

                                                  5
         Case 3:19-cv-00087-JAM Document 1 Filed 01/16/19 Page 6 of 10



       31.     On or about November 26, 2018, Mr. Pryor’s counsel spoke with CMEEC’s

counsel by telephone and once again directly requested CMEEC’s position on advancement.

       32.     On this call, CMEEC again refused to confirm whether it would advance Mr.

Pryor’s legal expenses and explained that the company was waiting for a coverage determination

from its insurance carrier.

       33.     On January 2, 2019, Mr. Pryor’s counsel wrote a letter to CMEEC’s General

Counsel, Robin Kipnis, demanding that CMEEC resume its advancement of Mr. Pryor’s legal

expenses and setting forth in detail the statutory and contractual basis for his demand. Mr.

Pryor’s counsel warned that if CMEEC did not agree to resume advancement of Mr. Pryor’s

legal fees by January 7, 2019, Mr. Pryor would commence a civil action to secure his

advancement rights. A true and correct copy of that letter is attached hereto as Exhibit B.

       34.     Neither Ms. Kipnis nor CMEEC responded to Mr. Pryor’s January 2"^ letter or

any of Mr. Pryor’s other requests concerning advancement, nor has CMEEC ever explained the

basis for its abrupt and improper termination of Mr. Pryor’s advancement right and refusal to

continue advancing Mr. Pryor’s legal expenses in the Criminal Case.

       35.     CMEEC has not advanced any funds for Mr. Pryor’s legal expenses since the

Indictment was unsealed on or about November 8, 2018.

       36.     There is no good faith basis for CMEEC’s abrupt decision to renege on its

promise to Mr. Pryor and breach its obligation to advance his legal fees and expenses. Rather,

the decision is being driven by self-interested political maneuvering, including by CMEEC board

members who were invited to, participated in and/or approved the conduct described in the

Indictment.




                                                6
         Case 3:19-cv-00087-JAM Document 1 Filed 01/16/19 Page 7 of 10



       37.     CMEEC’s failure and refusal to provide advancement for Mr. Pryor’s legal

expenses is causing him serious and ongoing harm.

                                     CLAIM FOR RELIEF

                                          Count I
                          (Advancement of Legal Fees and Expenses)

       38.     Plaintiff repeats and realleges each and every allegation set forth in paragraphs 1

through 37 above as if they were fully set forth herein.

       39.     The allegations and charges against Mr. Pryor in the Criminal Case involve

actions that he took in the course of performing his official duties as an officer and employee of

CMEEC.

       40.     Pursuant to CMEEC’s Bylaws and Connecticut law, Mr. Pryor is entitled to

advancement of his legal fees and expenses incurred in connection with the Criminal Case.

       41.     CMEEC has breached its obligations under its Bylaws and Connecticut law by

failing and refusing to advance the legal fees and expenses incurred by Mr. Pryor in connection

with the Criminal Case.

       42.     Plaintiff, therefore, is entitled to an order compelling CMEEC to comply with its

obligations under its Bylaws and Connecticut law to advance the legal fees and expenses

incurred by Plaintiff

       43.     The anticipated fees and expenses to defend the Criminal Case exceed Mr.

Pryor’s available resources.

       44.     Plaintiff has no adequate remedy at law.




                                                 7
         Case 3:19-cv-00087-JAM Document 1 Filed 01/16/19 Page 8 of 10



                                        Count II
         (Payment of Fees and Expenses for Enforcement of Right to Advaneement)

       45.     Plaintiff repeats and realleges each and every allegation set forth in paragraphs 1

through 44 above as if they were fully set forth herein.

       46.     As a result of CMEEC’s bad-faith failure and refusal to comply with its obligation

under the Bylaws to advance Plaintiffs legal fees and expenses, Plaintiff was forced to initiate

and pursue this action to enforce his right to advancement.

       47.     Plaintiff has incurred, and will continue to incur, legal fees and expenses in

connection with the prosecution of this action.

       48.     As a result of CMEEC’s willful, bad-faith conduct, Plaintiff is entitled to recover

from CMEEC the expenses incurred in connection with the prosecution of this action.

       49.     Plaintiff has no adequate remedy at law.

                                           Count III
                                      (Promissory Estoppel)

       50.     Plaintiff repeats and realleges each and every allegation set forth in paragraphs 1

through 49 above as if they were fully set forth herein.

       51.     CMEEC and/or its counsel explicitly represented to Mr. Pryor and/or his counsel

that CMEEC would provide advancement for legal fees and expenses incurred by Mr. Pryor in

connection with the Investigation.

       52.     In reasonable reliance on CMEEC’s representation, Mr. Pryor engaged the

undersigned law firm to represent him in connection with the Investigation and any proceedings

arising from the Investigation, including but not limited to the Criminal Case.

       53.     Consistent with its promise, CMEEC advanced Mr. Pryor’s legal fees and

expenses incurred between June and October 2018.


                                                  8
         Case 3:19-cv-00087-JAM Document 1 Filed 01/16/19 Page 9 of 10



       54.     After the Indictment was unsealed, CMEEC abruptly and without justification or

explanation ceased advancing Mr. Pryor’s legal fees and expenses.

       55.     Mr. Pryor relied to his detriment on CMEEC’s now-breached promise to advance

his legal fees and expenses. Now, when his need for advancement is most acute, CMEEC has

failed and refused to abide by its promise to advance Mr. Pryor’s legal fees and expenses

consistent with its established course of conduct.

       56.     Injustice can be avoided only by enforcing CMEEC’s promise and ordering it to

resume its advancement of Mr. Pryor’s legal fees and expenses.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter an order;

       A.      Declaring that Plaintiff is entitled to advancement by CMEEC of all legal fees and

expenses incurred in connection with the Investigation and the Criminal Case;

       B.      Requiring CMEEC to reimburse Plaintiff for all legal fees and expenses incurred

to date in connection with the defense of the allegations and charges in the Criminal Case;

       C.      Requiring CMEEC to pay Plaintiffs legal fees and expenses incurred in

connection with the Criminal Case going forward within thirty (30) days of receipt of a request

for advancement;

       D.      Requiring CMEEC to reimburse Plaintiff for all legal fees and expenses incurred

in connection with the prosecution of this action;

       E.      Requiring CMEEC to pay pre-judgment and post-judgment interest on the

amounts currently owed by CMEEC to Plaintiff; and

       F.      Granting such additional relief as the Court may deem just and proper.




                                                 9
Case 3:19-cv-00087-JAM Document 1 Filed 01/16/19 Page 10 of 10



                            By:
                                  Michael Q. Engl^ (ct29019)
                                  Tony Miodonka (ct28262)
                                  FINN DIXON & HERLING LLP
                                  Six Landmark Square
                                  Stamford, CT 06901-2704
                                  Tel: (203) 325-5000
                                  Fax: (203) 325-5001
                                  E-mail: menglish@,fdh.com
                                          tmiodonka@fdh.com




                              10
